DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
The rejection under 35 U.S.C. 103 as being unpatentable over Nishide (WO 2014/157619; see also US 10,600,983) is maintained.
Claim Rejections - 35 USC § 103
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishide (WO 2014/157619; see also US 10,600,983).
The WO document is prior art but is in Japanese.  The US patent is cited below as the English language equivalent.
Nishide teaches an organic electroluminescent element and π-conjugated compound between an anode and a cathode, the organic layer containing at least one light emitting layer [Abstract].  With respect to the elected compound T-93, Nishide teaches compounds with the following moiety:

    PNG
    media_image1.png
    253
    182
    media_image1.png
    Greyscale

General Formula (138) at [83:30-45].
	Other groups are taught as well.  A dicyanophenyl group is seen in the top formula at col. 9 and elsewhere.    Linking groups of –(SiH2)- are taught at [106:30-40].
	Nishide does not appear to teach the elected compound T-93.  Still, the reference teaches the moieties that make up that particular compound.  
It would have been obvious for an organic electroluminescent element and π-conjugated compound between an anode and a cathode with the organic layer containing at least one light emitting layer, as taught by Nishide, to have the compound T-93, as having the constituents of that compound as taught by Nishide, because the reference teaches an organic electroluminescent element.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments
The Remarks filed March 29, 2021 have been carefully considered but not found to persuasive.  See the above Status of Prosecution.
2)-.  As discussed in the previous Office Action and repeated above, however, the reference teaches that linking group at [106:30-40].  
The applicant counters that the –(SiH2)- is directly bound to an arylene group, namely, the following group:

    PNG
    media_image2.png
    589
    1000
    media_image2.png
    Greyscale

The applicant asserts that there exists no additional linking group therebetween.  Nevertheless, it is noted that the reference further teaches the linking group of –(SiR2)- wherein R2 are phenyl groups [267: top left; 268: bottom right].  Taken together, those teachings suggest and provide the basis for choosing the linking group of –(SiH2)-.
	The applicant submits that it would not have been obvious from Nishide to arrive at the elected species of T-93:

    PNG
    media_image3.png
    186
    273
    media_image3.png
    Greyscale

Still, other substituents are taught.  A dicyanophenyl group is seen in the top formula at col. 9 and elsewhere.  The following moiety also is taught at [83-84; second from bottom]:

    PNG
    media_image4.png
    186
    122
    media_image4.png
    Greyscale

Phenyl linking groups are taught.  See the compounds at [9 and 10] in Nishide.  Bonding at ortho positions with phenyl groups are taught as well.  See the compound at [7:bottom left].
With respect to the non-elected species, moreover, it should be noted that the reference teaches the compound at [7:bottom left] which appears to read on Formula (7) in present claim 1:

    PNG
    media_image5.png
    235
    259
    media_image5.png
    Greyscale

	Based on the foregoing, the rejection under 35 USC 103 over Nishide is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765